Name: Council Decision (EU) 2019/3 of 19 December 2018 on the position to be taken on behalf of the European Union within the Regional Steering Committee of the Transport Community as regards certain budgetary matters in relation to the implementation of the Treaty establishing the Transport Community
 Type: Decision
 Subject Matter: budget;  European construction;  economic geography;  transport policy;  organisation of transport;  public finance and budget policy
 Date Published: 2019-01-03

 3.1.2019 EN Official Journal of the European Union L 1/1 COUNCIL DECISION (EU) 2019/3 of 19 December 2018 on the position to be taken on behalf of the European Union within the Regional Steering Committee of the Transport Community as regards certain budgetary matters in relation to the implementation of the Treaty establishing the Transport Community THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91 and Article 100(2), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Treaty establishing the Transport Community (the TCT) was signed by the Union in accordance with Council Decision (EU) 2017/1937 (1). (2) In accordance with Article 41(3) of the TCT, the TCT has applied provisionally since 9 October 2017. It currently applies provisionally among the Contracting Parties, namely the Union, the Republic of Albania, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, Kosovo (*1), Montenegro and the Republic of Serbia. (3) The Regional Steering Committee of the Transport Community (the Steering Committee) is to adopt the budget of the Transport Community for the year 2019 in order to ensure the proper implementation of the TCT. (4) It is appropriate to establish the position to be taken on the Union's behalf in the Steering Committee as regards its Decision on certain budgetary matters, as such a Decision is necessary for the initiation of the work of the Permanent Secretariat of the Transport Community, and will have legal effects vis-Ã -vis the Union. (5) The empowerment of the Commission to provisionally implement the budget of the Transport Community does not alter the essential character of the powers conferred on that institution by the Treaty on European Union and the Treaty on the Functioning of the European Union, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the Regional Steering Committee of the Transport Community shall be based on the draft Decision of the Steering Committee attached to this Decision. Minor changes to that draft Decision may be agreed to by the representatives of the Union within the Steering Committee without further decision by the Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 19 December 2018. For the Council The President E. KÃ STINGER (1) Council Decision (EU) 2017/1937 of 11 July 2017 on the signing, on behalf of the European Union, and provisional application of the Treaty establishing the Transport Community (OJ L 278, 27.10.2017, p. 1). (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo declaration of independence. DRAFT DECISION No 2018/ ¦ OF THE REGIONAL STEERING COMMITTEE OF THE TRANSPORT COMMUNITY of ¦ on the adoption of the budget of the Transport Community for the year 2019 THE REGIONAL STEERING COMMITTEE OF THE TRANSPORT COMMUNITY, Having regard to the Treaty establishing the Transport Community, and in particular Article 24(1) and Article 35 thereof, HAS DECIDED AS FOLLOWS: Article 1 The budget of the Transport Community for the year 2019, attached to this Decision, is hereby adopted. Article 2 The European Commission shall be in charge of implementing the budget and of the initiation of the work of the Permanent Secretariat of the Transport Community in accordance with Article 3. Article 3 Article 2 shall apply from ¦ December 2018. It shall cease to apply on the day prior to that on which the appointment of the Director of the Permanent Secretariat becomes effective. Done in ¦, on ¦ 2018. For the Regional Steering Committee The President Appendix Budget of the Transport Community for the year 2019 Budget line Amount (EUR) Salaries for officials 750 000 Contribution to Health/Pension scheme for officials 200 000 Running costs of the secretariat (incl. fixed expenditure/travel/meeting organisation) 330 000 Office IT equipment and furniture (not covered by the HQ Agreement) 100 000 Recruitment costs (publication and reimbursement of candidates) 100 000 Total 1 480 000 Reserve (approx: 10 %) 150 000 Grand total 1 630 000 Of which: EU contribution (80 %) (*1) 1 304 000 WB6 contribution (20 %: Annex V of the TCT provides the distribution per country) 326 000 (*1) The figure of the EU contribution is without prejudice to the adoption of the EU budget for 2019.